United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1003
                        ___________________________

                                 Cyrus Sarvestaney,

                        lllllllllllllllllllllPlaintiff - Appellant,

                                            v.

          Andrew Saul, Commissioner of Social Security Administration,

                       lllllllllllllllllllllDefendant - Appellee.
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                            Submitted: January 28, 2021
                             Filed: February 17, 2021
                                  [Unpublished]
                                  ____________

Before COLLOTON, GRUENDER, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

      Cyrus Sarvestaney appeals an order of the district court1 affirming the denial
of supplemental security income. On de novo review of the court’s judgment, we

      1
       The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
agree that substantial evidence in the record as a whole supports the adverse decision.
See Nash v. Comm’r, Soc. Sec. Admin., 907 F.3d 1086, 1089 (8th Cir. 2018).
Specifically, substantial evidence supported the ALJ’s determination regarding
Sarvestaney’s residual functional capacity, as it was based upon the medical and
opinion evidence, his treatment history, his credible symptoms, and his daily
activities. See Despain v. Berryhill, 926 F.3d 1024, 1028-29 (8th Cir. 2019).
Substantial evidence also supported the ALJ’s finding that Sarvestaney was not
disabled, as the hypothetical question posed to the vocational expert included the
limitations set forth in the residual functional capacity. See Martise v. Astrue, 641
F.3d 909, 927 (8th Cir. 2011). Sarvestaney offered no evidence to support his
allegations of misconduct or bias by the ALJ, so cannot overcome the presumption
of impartiality, and the district court’s adverse ruling does not establish that it was
biased. See Liteky v. United States, 510 U.S. 540, 555 (1994); Perkins v. Astrue, 648
F.3d 892, 902-03 (8th Cir. 2011). There was no abuse of discretion in the district
court’s denial of Sarvestaney’s motion for appointment of counsel, as he had no
constitutional or statutory right to counsel. See Patterson v. Kelley, 902 F.3d 845,
849-50 (8th Cir. 2018). Sarvestaney’s motion for expedited review is denied as moot.

      The judgment is affirmed.
                     ______________________________




                                         -2-